 

MASTER PURCHASE AGREEMENT

 

THIS MASTER PURCHASE AGREEMENT (the “Agreement”) is entered into as of March 4,
2013 (the “Effective Date”) by and among Iconosys, Inc., a California
corporation (“Iconosys”) and Monster Offers, a Nevada corporation (“Monster
Offers” and together with Iconosys, the “Parties”).

 

RECITALS

 

WHEREAS, Iconosys and Ad Shark, Inc. (“Ad Shark”), predecessor-in-interest to
Monster Offers, previously entered into a line of credit agreement dated as of
June 19, 2012 (the “6-19-12 LOA”) and attached hereto as Exhibit “A” pursuant to
which Ad Shark, as “Lender,” agreed to make loan advances to Iconosys, as
“Borrower,” in an aggregate amount not to exceed $300,000.00;

 

WHEREAS, pursuant to a promissory note dated as of June 19, 2012 (the “6-19-12
Note”), attached hereto as Exhibit “B”, Iconosys received a loan advance from Ad
Shark in the principal amount of $300,000.00 under the terms and conditions as
set forth in the 6-19-12 Note and the 6-19-12 LOA;

 

WHEREAS, Monster Offers acquired Ad Shark’s rights as lender under the 6-19-12
LOA and the 6-19-12 Note pursuant to the Acquisition Agreement and Plan of
Merger dated November 9, 2012 by and among the Monster Offers, Ad Shark and
Monster Offers Acquisition Corporation, a Nevada corporation;

 

WHEREAS, the Parties have previously entered into a line of credit agreement
dated as of December 1, 2012 (the “12-1-12 LOA” and together with the 6-19-12
LOA, the “LOAs”) and attached hereto as Exhibit “C” pursuant to which Monster
Offers, as “Lender,” agreed to make loan advances to Iconosys, as “Borrower,” in
an aggregate amount not to exceed $300,000.00;

 

WHEREAS, pursuant to a promissory note dated as of December 1, 2012 (the
“12-1-12 Note” and together with the 6-19-12 Note, the “Notes”), attached hereto
as Exhibit “D”, Iconosys received a loan advance from Monster Offers in the
principal amount of $200,000.00 under the terms and conditions as set forth in
the 12-1-12 Note and the 12-1-12 LOA; and

 

WHEREAS, the Parties now desire to enter into this Master Purchase Agreement
(“MPA”) for purposes of Iconosys’ sale to Monster Offers of the Deal Buzzer
Assets and the issuance and sale of the Common Stock (as those terms are defined
below) in exchange for, and for full cancellation of, all outstanding and unpaid
obligations of Iconosys under (i) the 6-19-12 LOA and the 6-19-12 Note, and (ii)
the 12-1-12 Note.

 



1

 

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Parties agree as follows:

 

1. Sale of Deal Buzzer Assets and Common Stock In Exchange For Cancellation of
Obligations Under the LOAs and the Notes

 

  1.1. The Parties hereto hereby agree that as of the Effective Date Iconosys
shall (i) sell the Deal Buzzer Assets, as defined in the Asset Purchase and
Domain Name, Web Site Content and Trademark Assignment Agreement of even date
herewith (the “APA”) and attached hereto as Exhibit “E”, and (ii) issue and sell
the Common Stock, as defined in the Stock Purchase Agreement of even date
herewith (the “SPA”) and attached hereto as Exhibit “F,” in exchange for, and
for full cancellation of, all outstanding and unpaid obligations of Iconosys
under (i) the 6-19-12 LOA and the 6-19-12 Note, which obligations, as of the
Effective Date, include of a Loan Advance (as defined in the 6-19-12 LOA) of
$300,000.00 and any accrued interest (the “6-19-12 Cancelled Receivable”), and
(ii) the 12-1-12 Note, which obligations, as of the Effective Date, include a
Loan Advance (as defined in the 12-1-12 LOA) of $200,000.00 and any accrued
interest (the “12-1-12 Cancelled Receivable” and together with the 6-19-12
Cancelled Receivable, the “Cancelled Receivables”).

 

  1.2 The Parties hereby agree to the following purchase price allocation (the
“Purchase Price Allocation”) of the Cancelled Receivables in connection with the
sale by Iconosys to Monster Offers of the Deal Buzzer Assets and the Common
Stock as described herein: a. 8.5% of the Cancelled Receivable shall be
allocated to Monster Offers’ purchase of the Deal Buzzer Assets; and b. 91.5% of
the Cancelled Receivables shall be allocated to Monster Offers’ purchase of the
Common Stock.

 

  1.3 Contemporaneous with its execution and delivery of this Agreement, (i)
each of the Parties agrees to execute and deliver the APA and the SPA, (ii)
Monster Offers agrees to deliver to Iconosys an original, executed 6-19-12 Note
and an original, executed 12-1-12 Note, each marked “Cancelled”, and (iii) each
of the Parties shall execute and deliver all other documentation reasonably
required in connection with the consummation of the transactions contemplated
hereby and thereby, including without limitation, board of director resolutions
authorizing this Agreement, the APA, and the SPA.

 

2. Miscellaneous.

 

  2.1. Assignment. Neither Party may assign this Agreement or any of its rights,
duties, or obligations hereunder without the other Party’s prior written
consent.

 

  2.2. Entire Agreement. This Agreement, together with any exhibits, appendix or
other attachments entered into hereunder, contains the entire agreement between
the Parties hereto and supersedes all prior and contemporaneous written or oral
agreements, arrangements, negotiations and understandings between the Parties
hereto, relating to the subject matter hereof. There are no other
understandings, statements, promises or inducements, oral or otherwise, contrary
to the terms of this Agreement. Each Party acknowledges, represents and warrants
that this Agreement is fully integrated and not in need of parol evidence in
order to reflect the intentions of the Parties. In the event of any
inconsistency or conflict between the provisions of this Agreement and the
provisions of any attachment to this Agreement, the provisions of this Agreement
shall control and be determinative.

  

2

 

 

  2.3 Each and all of the several rights and remedies provided for in this
Agreement shall be construed as being cumulative, no one of them shall be deemed
to be exclusive of the others or of any right or remedy allowed by law or
equity, and pursuit of any one remedy shall not be deemed to be an election of
such remedy, or a waiver of any other remedy.

 

  2.4 Governing Law. This Agreement shall be governed by the laws of the State
of California applicable to agreements made and fully performed in California by
California residents, and without regard for conflict of laws principles.

 

  2.5 Severability. If any provision of this Agreement is finally declared or
found to be illegal or unenforceable by a court of competent jurisdiction, both
Parties shall be relieved of all obligations arising under such provision, but,
if capable of performance, the remainder of this Agreement shall not be affected
by such declaration or finding.

 

  2.6 Amendment; Waiver. This Agreement may be amended only by a writing signed
by each of the Parties. The failure of a party to enforce any provision of this
Agreement shall not be construed to be a waiver of the right of such Party to
thereafter enforce that provision or any other provision or right.

 

  2.7 Should suit be brought to enforce or interpret any part of this Agreement,
the “prevailing Party” shall be entitled to recover its costs of suit, including
actual attorneys’ fees from the non-prevailing Party. Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against any party in the court of the State of
California, County of Orange, or, if it has or can acquire jurisdiction, in the
United States District Court for the Central District of California, and each of
the Parties consents to and agrees to be subject to the personal jurisdiction of
such court (and of the appropriate appellate court) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in this Section 2.7 may be served on any Party
anywhere in the world.

 

  2.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed shall be deemed to be an original and
all of which together shall constitute one and the same document.

 

  2.9 Notices. Any notice hereby required or permitted to be given shall be
sufficiently given if in writing and delivered in person or sent by facsimile,
electronic mail, overnight courier or First Class mail, postage prepaid, to
either Party at the address of such party stated below on the signature page of
this Agreement or such other address as shall have been designated by written
notice by such Party to the other Party. Any notice or other communication
required or permitted to be given under this Agreement will be deemed given: (i)
upon personal delivery to the party to be notified; (ii) on the day when
delivered by electronic mail to the proper electronic mail address; (iii) when
sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day; (iv) the first business day
after deposit with a nationally recognized overnight courier, specifying next
day delivery; or (v) the third business day after the day on which such notice
was mailed in accordance with this Section 2.9.

 

  2.10 Subject Headings. The subject headings of the Sections in this Agreement
are included for purposes of convenience and reference only and shall not be
deemed to explain, modify, limit, amplify or aid in the meaning, construction or
interpretation of any of the provisions of this Agreement.

  

3

 

 

  2.11 Binding Agreement. Subject to the provisions of Section 2.1 above, this
Agreement will be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and assigns.

 

  2.12 Construction; Capitalized Terms in Appendices or Other Attachments. This
Agreement shall not be construed against any party hereto by virtue of the fact
that said party drafted this Agreement, or had this Agreement drafted. Unless
otherwise defined therein, all capitalized terms in any exhibit or other
attachment to this Agreement shall have the meanings given to them in the
Agreement.

 

  2.13 Representation of Authority. Each Party represents and warrants that it
has the right to enter into and deliver this Agreement and to grant the rights
and undertake the duties provided for in this Agreement. This Agreement and the
respective rights and obligations of the Parties hereunder shall be binding upon
and inure to the benefit of the Parties only after the Agreement has been fully
executed and delivered by an authorized representative of the respective
Parties.

 

  2.14 No Third-Party Rights. Nothing expressed or referred to in this Agreement
will be construed to give any person or entity other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.

 

  2.15 Further Assurances. At anytime, and from time to time, each Party will
execute such additional instruments and take such actions as may be reasonably
requested by the other Party to confirm or perfect or otherwise to carry out the
intent and purposes of this Agreement.

 

  2.16 Press Releases. All press releases and public announcements relating to
this Agreement or any other agreements relating to or contemplated by this
Agreement, including without limitation the APA or the SPA, will be mutually
agreed to by the Parties.

 

  2.17  ADVICE OF COUNSEL. EACH OF THE PARTIES ACKNOWLEDGES, CONFIRMS, AND
AGREES THAT IT HAS READ AND UNDERSTOOD THE MEANING AND EFFECT OF EACH AND EVERY
PROVISION OF THIS AGREEMENT, WAS AFFORDED THE OPPORTUNITY TO CONSULT IN ITS
NATIVE LANGUAGE WITH AN ADVISOR OF ITS OWN CHOOSING, AND WAS AFFORDED THE
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF ITS OWN CHOOSING PRIOR TO THE
EXECUTION HEREOF.

 

  2.18 Signatures on this document that are transmitted by facsimile will be
treated as original signatures.

 

[signature page to follow]

  

4

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the Effective Date.

 

  “Iconosys”   Iconosys, Inc., a California corporation         By: /s/ Ryan
Foland   Name: Ryan Foland   Title: Chief Operating Officer        

Mailing Address: 27665 Forbes Rd., #103

Laguna Niguel, CA 92677

Fax: (949) 225-5597

        “Monster Offers”   Monster Offers, a Nevada corporation         By: /s/
Wayne Irving II   Name: Wayne Irving II   Title: Chief Executive Officer        

Mailing Address: 27665 Forbes Rd., #103

Laguna Niguel, CA 92677

Fax: (949) 225-5597

 

5

 

 

Exhibit A

 

 Copy of 6-19-12 LOA

 

 [see attached]

  

6

 

 

LINE OF CREDIT AGREEMENT

 

THIS LINE OF CREDIT AGREEMENT (this “Agreement’) is made as of June 19, 2012
(the “Effective Date”), by and between Ad Shark, Inc., a California corporation
(the “Lender”) and Iconosys, Inc., a California corporation (“Borrower”). For
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings (terms defined in the singular to have the same meaning
when used in the plural and vice versa):

 

“Agreement” means this Line of Credit Agreement, as amended, supplemented or
modified from time to time in accordance with its terms.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U. S. C. Section
101 et seq.), as amended from time to time.

 

“Business Day ” means any day other than a Saturday, Sunday or other day on
which commercial banks in Laguna Niguel, California are authorized or required
to close under applicable law or regulations.

 

“Credit Limit” has the meaning given to that term in Section 2.1.

 

“Default’ means any of the events specified in Section 3.1. whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Default Rate” shall have the meaning given to that term in Section 2.4.

 

“Event of Default” means any of the events specified in Section 3.1. provided,
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.

 

“Loan Advances” shall have the meaning assigned to such term in Section 2.1.
“Loan Request” shall have the meaning assigned to such term in Section 2.2.

 

“Note” means the promissory note described in Section 2.3. substantially the
form of Exhibit A hereto.

 

“Obligations” means all loans, advances, debts, liabilities and obligations owed
by Borrower to Lender of every kind and description, now existing or hereafter
arising under or pursuant to the terms of this Agreement and/or the Note
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by Borrower hereunder, in
each case, whether direct or indirect, absolute or contingent, due or to become
due, and whether or not arising after the commencement of a proceeding under the
Bankruptcy Code (including post-petition interest) and whether or not allowed or
allowable as a claim in any such proceeding.

 

1

 

 

“Termination Date” means January 1, 2014; provided, however, (i) Borrower has
the option to extend the Termination Date for two additional, successive 6-month
extension periods (each such extension period, an “Extension Period”), (ii) to
exercise his option to extend the Termination Date for the first Extension
Period, Borrower must provide Lender with written notice of its election to
extend the Termination Date, which notice must be sent to the Lender at least
thirty days prior to the expiration of the original Termination Date, (iii) to
exercise his option to extend the Termination Date for the second Extension
Period, (x) Borrower must provide Lender with written notice of his election to
extend the Termination Date for an additional Extension Period, which notice
must be sent to Lender at least thirty days prior to the expiration of the first
Extension Period, and (y) Borrower must pay the Lender an Extension Period
election fee equal to one percent (1%) of all Obligations owed by Borrower to
the Lender hereunder as of the date of Borrower’s written notice to Lender
stating his intention to extend the Termination Date for an additional Extension
Period, (iv) Lender reserves the right to elect, in its sole and absolute
discretion, to extend the Termination Date, and any such extension shall require
a written notice by Lender to Borrower making specific reference to this
Agreement and the extension of the Termination Date hereunder, and (v) then, at
any time after any such extension as referenced in clauses (i)-(iv) above of
this paragraph, the term ‘Termination Date” shall mean the then-current
Termination Date, as so extended.

 

ARTICLE 2.

AMOUNT AND TERMS OF LOANS

 

Section 2.1 Loans Termination. Lender agrees, on the terms and conditions
hereinafter set forth, to make loan advances (the “Loan Advances”) to Borrower
from time to time, upon receipt of a Loan Request (as defined below) during the
period from the date of this Agreement up to, but not including, the Termination
Date, in an aggregate principal amount up to and not to exceed at any time
outstanding, when added to the principal amount of any other Loan Advances
outstanding hereunder, Three Hundred Thousand Dollars ($300,000) (the “Credit
Limit”).

 

Section 2.2 Notice and Manner of Borrowing. Borrower shall give Lender written
notice of any request that a Loan Advance be made under this Agreement (the
“Loan Request”) specifying the requested date for funding of such Loan (which
date shall be a Business Day) and the amount of such Loan. Each Loan Request
shall be delivered to Lender at least three (3) Business Days prior to the date
on which Borrower requests such Loan to be made.

 

Section 2.3 Note. Each Loan Advance made by Lender under this Agreement shall be
evidenced by, and repaid with interest in accordance with, a promissory note of
Borrower in substantially the form of Exhibit A attached hereto and incorporated
herein by reference (a “Note”),

 

Section 2.4 Interest. Borrower shall pay interest to Lender on the outstanding
and unpaid principal amount of each Loan Advance made under this Agreement at a
simple rate per annum equal to four percent (4%) per annum. Any principal and
interest not paid when due (at maturity, by acceleration or otherwise), and any
other amount payable by Borrower under this Agreement and not paid when due,
shall bear interest at the simple rate of ten percent (10%) per annum (“Default
Rate”).

 

2

 

 

Section 2.5 Repayment and Reborrowing. If not sooner paid, the principal amount
of all outstanding Loan Advances, together with all accrued but unpaid interest
thereon, shall be due and payable on the Termination Date. Any amounts repaid
shall be available for reborrowing hereunder, it being the express intent and
understanding of the parties hereto that this indebtedness is a revolving line
of credit and that the amount of outstanding principal amount hereunder may not
at any time exceed the Credit Limit.

 

Section 2.6 Prepayment. Borrower may prepay all or any portion of any Loan
Advance without penalty or premium.

 

Section 2.7 Payments. Borrower shall make each payment under this Agreement and
under the Note not later than 11:00 a.m. (eastern time) on the date when due in
lawful money of the United States of America by wire transfer of immediately
available funds into an account designated by Lender. Computations of interest
for the Loans shall be made by Lender on the basis of a year of 360 days for the
actual number of days elapsed. Whenever any payment to be made under this
Agreement or under the Note shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of interest.

 

Section 2.8 Use of Proceeds. Except as otherwise permitted in writing by Lender,
the proceeds of the Loan Advances shall be used by Borrower exclusively for
funding working capital for Borrower or for any other corporate purpose of
Borrower as authorized by either Borrower’s CEO or Borrower’s Board of
Directors.

 

ARTICLE 3.

EVENTS OF DEFAULT

 

Section 3.1 Events of Default. Each of the following events shall constitute an
“Event of Default”:

 

(a) Borrower shall fail to pay the principal of, or interest on, any Loan or any
other amount due and payable hereunder or under the Note, as and when the same
shall be due and payable;

 

(b) Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or in any other certificate, document or
agreement entered into in connection herewith or therewith, within five (5)
Business Days of receiving notice thereof from Lender; or

 

(c) Borrower shall file a voluntary petition in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended or under any other insolvency act or law, state
or federal, now or hereafter existing; or

 

(d) An involuntary petition shall be filed against Borrower in bankruptcy
seeking reorganization, arrangement or readjustment of debts, or any other
relief under the Bankruptcy Code as amended, or under any other insolvency act
or law, state or federal, now or hereafter existing, and the continuance thereof
for sixty (60) days undismissed, unbonded, or undischarged.

 

Section 3.2 Rights of Lender Upon Default. Upon any Event of Default, Lender
may, by notice to Borrower, declare all Obligations, including all outstanding
principal and interest thereon, to be immediately and payable, whereupon the
Obligations shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by Borrower. The rights of Lender under this Section 3.2 are in addition
to other rights and remedies (including, without limitation, other rights of
setoff) which Lender may have at law or in equity.

 

3

 

 

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Representations and Warranties of Borrower. Borrower represents and
warrants to Lender that Borrower has full legal capacity, power and authority to
execute and deliver this Agreement and the Note and to perform its obligations
hereunder and thereunder. This Agreement and the Note constitute the valid and
binding obligation of Borrower, enforceable in accordance with their terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.

 

Section 4.2 Representations and Warranties of Lender. Lender represents and
warrants to Borrower that the Lender has full legal capacity, power and
authority to execute and deliver this Agreement and the Note and to perform its
obligations hereunder and thereunder. This Agreement and the Note constitute the
valid and binding obligation of Lender, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

ARTICLE 5.

MISCELLANEOUS

 

Section 5.1 Amendments. No amendment, modification, termination or waiver of any
provision of this Agreement or the Note nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Lender, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

Section 5.2 Notices. All notices and other communications provided for under
this Agreement shall be in writing and shall be personally delivered or sent by
first class United States mail, by nationally recognized overnight courier such
as Federal Express or DHL, or by facsimile transmission (with follow-up copy
sent by one of the aforesaid means), to the following addresses:

 

  if to Borrower: Iconosys, Inc.     27885 Forbes Rd., #103     Laguna Niguel CA
92677     Attn: Brandon Chabner, Secretary     Fax: (949)225-5597         if to
Lender: Ad Shark, Inc.     27885 Forbes Rd., #103 Laguna     Niguel, CA 9267    
Attention: Wayne Irving II, CEO Fax:     (949) 225-5597,

 

4

 

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. All such notices and communications shall be deemed received
(1) if personally delivered, upon delivery; (if) if sent by first class United
States mail, following deposit in the mail with first class postage prepaid,
upon receipt; (iii) if sent, by courier service with next Business. Day delivery
charges prepaid, upon receipt; and (iv) if sent by facsimile transmission, upon
receipt as evidenced by written confirmation of such transmittal.

 

Section 5.3 No Waiver. No More or delay on the part of Lender in exercising any
right, power or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder. The rights and remedies provided herein are cumulative and are
not exclusive of any other rights, powers, privileges or remedies, now or
hereafter existing, at law or in equity or otherwise.

 

Section 5.4 Successors and Assigns, This Agreement shall be binding upon and
inure to the benefit of Borrower and Lender and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights under
this Agreement or the Note without the prior written consent of Lender. This
Agreement is freely assignable by Lender.

 

Section 5.5 Costs and Expenses. Borrower agrees to pay on demand all reasonable
costs and expenses incurred by Lender in connection with the preparation,
execution, delivery, filing and administration of this Agreement and the Note,
and of any amendment, modification, or supplement thereof, including, without
limitation, the fees and out-of-pocket expenses of counsel for Lender, incurred
in connection with advising Lender as to its rights and responsibilities
hereunder. Borrower also agrees to pay all such reasonable costs and expenses,
including court costs, incurred in connection with enforcement of this Agreement
and the Note or any amendment, modification or supplement hereto or thereto,
whether by negotiation, legal proceedings or otherwise. This provision shall
survive termination of this Agreement.

 

Section 5.6 Integration. This Agreement and the Note contain the entire
agreement between the parties relating to the subject matter hereof and
supersede all oral statements and prior or contemporaneous writings with respect
thereto.

 

Section 5.7 Governing Law. This Agreement and the Note shall be governed by, and
construed in accordance with, the laws of the State of California, without
regard for conflict of laws principles.

 

Section 5.8 Severability of Provisions. Any provision of this Agreement or the
Note which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
and of the Note or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

Section 5.9 Counterparts: Right to Counsel This Agreement may be executed in a
number of counterparts, and all executed counterparts together will constitute
one and the same agreement. Any such execution may be of a facsimile copy
hereof, and any signature transmitted to another party by facsimile will be
valid and binding. Each party acknowledges that it has had the right to have
this Agreement reviewed by separate and independent legal counsel of its choice
prior to its execution of the same.

 

[Rest of page intentionally left blank]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the Effective Date.

 

  Lender:       Ad Shark, Inc       /s/ Wayne Irving II  

Wayne Irving II



  Its: CEO

 

Borrower:       Iconosys, Inc.       /s/ Brandon Chabner   Brandon Chabner  
Its: Secretary  

 

6

 

 

Exhibit B

 

Copy of 6-19-12 Note

 

[see attached]

 

7

 

 

Exhibit A

Form of Note

[see attached]

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT). NO SALE OR DISPOSITION OF THIS PROMISSORY NOTE MAY BE
EFFECTED EXCEPT IN COMPLIANCE WITH RULE 144 UNDER THE ACT OR AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER
SATISFACTORY TO ICONOSYS THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR
RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

PROMISSORY NOTE

 

Up to $300,000 June 19, 2012

 

Laguna Niguel, California

 

For value received Iconosys, Inc., a California corporation (“Iconosys”)
promises to pay to Ad Shark, Inc., a California corporation, or its assigns
(“Holder”) the principal sum of $300,000 (the “Credit Limit”), or such lesser
amount as Holder shall advance to Iconosys in accordance with Section 1 hereof,
together with accrued and unpaid interest thereon, each due and payable on the
dates and in the manner set forth below.

 

This note (the “Note”) is issued pursuant to the terms of the Line of Credit
Agreement (as amended from time to time, the “Agreement”) dated as of even date
herewith, by and among Iconosys and the Holder. Capitalized terms used in this
Note and not otherwise defined herein have the meaning given such terms in the
Agreement.

 

1. Principal Amounts. Subject to the terms and conditions of the Agreement,
Holder agrees to advance that amount of funds to the Iconosys upon Loan Requests
by the Iconosys, such that the amount of principal advanced hereunder and not
then-repaid shall not exceed the Credit Limit. Schedule A hereto, as amended
from time to time, shall set forth the amount and date of any such advances, and
any repayments made by the Iconosys of advanced principal and accrued interest
thereon. The outstanding principal amount of this Note and all accrued interest
thereon (collectively, the “Outstanding Balance”) shall be due and payable on or
before the Termination Date and subject to the terms and conditions of the
Agreement

 

2. Interest Rate. Iconosys promises to pay interest as set forth in the
Agreement.

 

3. Attorneys’ Fees. Iconosys shall pay all fees, costs and expenses (including
court costs and attorneys’ fees) incurred by Holder in connection with enforcing
and collecting this Note, and in connection with any amendment, modification or
supplement to this Note, whether by negotiation, legal proceedings or otherwise.

 

4. Events of Default. The Agreement provides for acceleration of the obligations
due hereunder upon Events of Default, as defined in the Agreement

 

5. Certain Waivers. Iconosys hereby waives demand, notice, presentment, protest
and notice of dishonor.



 

1

 



 

6. Governing Law. This Note and all disputes arising out of or relating to this
Note shall be governed by and construed under the laws of the State of
California, as applied to agreements among California residents, made and to be
performed entirely within the State of California, without giving effect to
conflict of laws principles that would cause the application of the laws of any
other jurisdiction. Any proceeding in connection with the interpretation or
enforcement of this Note shall take place in any federal or state court located
in Orange County, California.

 

7. Amendment; Waiver, No amendment, modification, termination or waiver of any
provision of this Note nor consent to any departure by Holder therefore, shall
in any event be effective unless the same shall be in writing and signed by
Holder, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

8. Successors and Assigns. The provisions of this Note shall inure to the
benefit of and be binding on any successor to Iconosys and shall extend to any
Holder hereof Interest and principal shall be paid solely to the registered
holder of this Note. Such payment shall constitute full discharge of Iconosys’
obligation to pay such interest and principal This Note is freely assignable by
any Holder hereof

 

[Rest of page intentionally left blank]

 

2

 

 

IN WITNESS WHEREOF, this Note is duly executed and delivered as of the date
first above written “Iconosys” Iconosys, Inc., a California corporation

 

  By: /s/ Brandon Chabner   Name: Brandon Chabner   Title: Secretary

 

[Lender Signatures on Following Page]

 

DULY AGREED TO AND ACCEPTED BY:

AD SHARK, INC. A CALIFORNIA CORPORATION

 

By: /s/ Wayne Irving II     Wayne Irving II   Title: CEO  

 

3

 

 

List of Advances   List of Repayments       Between 6-19-12 and 10-8-12
approximately $266,000.00 of cash was drawn down by the Borrower under the
Agreement.           On 10-9-12 approximately $5,000.00 was drawn down by
Borrower under the Agreement.    

 



4

 

 

Exhibit C

 

Copy of 12-1-12 LOA

 

[see attached]

 

5

 

 



 

LINE OF CREDIT AGREEMENT

 

THIS LINE OF CREDIT AGREEMENT (this “Agreement”) is made as of December 1, 2012
(the “Effective Date”), by and between Monster Offers, a Delaware corporation
(the “Lender”) and Iconosys, Inc., a California corporation (“Borrower”). For
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings (terms defined in the singular to have the same meaning
when used in the plural and vice versa):

 

“Agreement” means this Line of Credit Agreement, as amended, supplemented or
modified from time to time in accordance with its terms.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U. S. C. Section
101 et seq.), as amended from time to time.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Laguna Niguel, California are authorized or required to
close under applicable law or regulations.

 

“Credit Limit” has the meaning given to that term in Section 2.1.

 

“Default” means any of the events specified in Section 3.1. whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Default Rate” shall have the meaning given to that term in Section 2.4.

 

“Event of Default” means any of the events specified in Section 3.1 provided,
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.

 

“Loan Advances” shall have the meaning assigned to such term in Section 2.1.

 

“Loan Request” shall have the meaning assigned to such term in Section 2.2.

 

“Note” means the promissory note described in Section 2.3, substantially the
form of Exhibit A hereto.

 

“Obligations” means all loans, advances, debts, liabilities and obligations owed
by Borrower to Lender of every kind and description, now existing or hereafter
arising under or pursuant to the terms of this Agreement and/or the Note
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by Borrower hereunder, in
each case, whether direct or indirect, absolute or contingent, due or to become
due, and whether or not arising after the commencement of a proceeding under the
Bankruptcy Code (including post-petition interest) and whether or not allowed or
allowable as a claim in any such proceeding.

 

1

 

 

“Termination Date” means January 31, 2014; provided, however, (i) Borrower has
the option to extend the Termination Date for two additional, successive 6-month
extension periods (each such extension period, an “Extension Period”), (ii) to
exercise his option to extend the Termination Date for the first Extension
Period, Borrower must provide Lender with written notice of its election to
extend the Termination Date, which notice must be sent to the Lender at least
thirty days prior to the expiration of the original Termination Date, (iii) to
exercise his option to extend the Termination Date for the second Extension
Period, (x) Borrower must provide Lender with written notice of his election to
extend the Termination Date for an additional Extension Period, which notice
must be sent to Lender at least thirty days prior to the expiration of the first
Extension Period, and (y) Borrower must pay the Lender an Extension Period
election fee equal to one percent (1%) of all Obligations owed by Borrower to
the Lender hereunder as of the date of Borrower’s written notice to Lender
stating his intention to extend the Termination Date for an additional Extension
Period, (iv) Lender reserves the right to elect, in its sole and absolute
discretion, to extend the Termination Date, and any such extension shall require
a written notice by Lender to Borrower making specific reference to this
Agreement and the extension of the Termination Date hereunder, and (v) then, at
any time after any such extension as referenced in clauses (i)-(iv) above of
this paragraph, the term “Termination Date” shall mean the then-current
Termination Date, as so extended.

 

ARTICLE 2.

AMOUNT AND TERMS OF LOANS

 

Section 2.1 Loans; Termination. Lender agrees, on the terms and conditions
hereinafter set forth, to make loan advances (the “Loan Advances”) to Borrower
from time to time, upon receipt of a Loan Request (as defined below) during the
period from the date of this Agreement up to, but not including, the Termination
Date, in an aggregate principal amount up to and not to exceed at any time
outstanding, when added to the principal amount of any other Loan Advances
outstanding hereunder, Three Hundred Thousand Dollars ($300,000) (the “Credit
Limit”).

 

Section 2.2 Notice and Manner of Borrowing. Borrower shall give Lender written
notice of any request that a Loan Advance be made under this Agreement (the
“Loan Request’) specifying the requested date for funding of such Loan (which
date shall be a Business Day) and the amount of such Loan. Each Loan Request
shall be delivered to Lender at least three (3) Business Days prior to the date
on which Borrower requests such Loan to be made.

 

Section 2.3 Note. Each Loan Advance made by Lender under this Agreement shall be
evidenced by, and repaid with interest in accordance with, a promissory note of
Borrower in substantially the form of Exhibit A attached hereto and incorporated
herein by reference (a “Note”).

 

2

 

 

Section 2.4 Interest. Borrower shall pay interest to Lender on the outstanding
and unpaid principal amount of each Loan Advance made under this Agreement at a
simple rate per annum equal to four percent (4%) per annum. Any principal and
interest not paid when due (at maturity, by acceleration or otherwise), and any
other amount payable by Borrower under this Agreement and not paid when due,
shall bear interest at the simple rate often percent (10%) per annum “Default
Rate”).

 

Section 2.5 Repayment and Reborrowing. If not sooner paid, the principal amount
of ail outstanding Loan Advances, together with ail accrued but unpaid interest
thereon, shall be due and payable on the Termination Date. Any amounts repaid
shall be available for reborrowing hereunder, it being the express intent and
understanding of the parties hereto that this indebtedness is a revolving line
of credit and that the amount of outstanding principal amount hereunder may not
at any time exceed the Credit Limit.

 

Section 2.6 Prepayment. Borrower may prepay all or any portion of any Loan
Advance without penalty or premium.

 

Section 2.7 Payments. Borrower shall make each payment under this Agreement and
under the Note not later than 11:00 a.m. (eastern time) on the date when due in
lawful money of the United States of America by wire transfer of immediately
available funds into an account designated by Lender. Computations of interest
for the Loans shall be made by Lender on the basis of a year of 360 days for the
actual number of days elapsed. Whenever any payment to be made under this
Agreement or under the Note shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of interest.

 

Section 2.8 Use of Proceeds. Except as otherwise permitted in writing by Lender,
the proceeds of the Loan Advances shall be used by Borrower exclusively for
funding working capital for Borrower or for any other corporate purpose of
Borrower as authorized by either Borrower’s CEO or Borrower’s Board of
Directors.

 

ARTICLE 3.

EVENTS OF DEFAULT

 

Section 3.1 Events of Default. Each of the following events shall constitute an
“Event of Default”:

 

(a) Borrower shall fail to pay the principal of, or interest on, any Loan or any
other amount due and payable hereunder or under the Note, as and when the same
shall be due and payable;

 

(b) Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or in any other certificate, document or
agreement entered into in connection herewith or therewith, within five (5)
Business Days of receiving notice thereof from Lender; or

 

(c) Borrower shall file a voluntary petition in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended or under any other insolvency act or law, state
or federal, now or hereafter existing; or

 

3

 

 

(d) An involuntary petition shall be filed against Borrower in bankruptcy
seeking reorganization, arrangement or readjustment of debts, or any other
relief under the Bankruptcy Code as amended, or under any other insolvency act
or law, state or federal, now or hereafter existing, and the continuance thereof
for sixty (60) days undismissed, unbonded, or undischarged.

 

Section 3.2 Rights of Lender Upon Default. Upon any Event of Default, Lender
may, by notice to Borrower, declare all Obligations, including all outstanding
principal and interest thereon, to be immediately and payable, whereupon the
Obligations shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by Borrower. The rights of Lender under this Section 3.2 are in addition
to other rights and remedies (including, without limitation, other rights of
setoff) which Lender may have at law or in equity.

 

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Representations and Warranties of Borrower. Borrower represents and
warrants to Lender that Borrower has full legal capacity, power and authority to
execute and deliver this Agreement and the Note and to perform its obligations
hereunder and thereunder. This Agreement and the Note constitute the valid and
binding obligation of Borrower, enforceable in accordance with their terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.

 

Section 4.2 Representations and Warranties of Lender. Lender represents and
warrants to Borrower that the Lender has full legal capacity, power and
authority to execute and deliver this Agreement and the Note and to perform its
obligations hereunder and thereunder. This Agreement and the Note constitute the
valid and binding obligation of Lender, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

ARTICLE 5.

MISCELLANEOUS

 

Section 5.1 Amendments. No amendment, modification, termination or waiver of any
provision of this Agreement or the Note nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Lender, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

4

 

 

Section 5.2 Notices. All notices and other communications provided for under
this Agreement shall be in writing and shall be personally delivered or sent by
first class United States mail, by nationally recognized overnight courier such
as Federal Express or DHL, or by facsimile transmission (with follow-up copy
sent by one of the aforesaid means), to the following addresses:

 

  if to Borrower: Iconosys, Inc.     27665 Forbes Rd., #103     Laguna Niguel,
CA 92677     Attn: Ryan Foland, COO         if to Lender: Monster Offers    
276655 Forbes Rd., #103     Laguna Niguel, CA 9267     Attention: Wayne Irving,
II, CEO

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. All such notices and communications shall be deemed received
(i) if personally delivered, upon delivery; (ii) if sent by first class United
States mail, following deposit in the mail with first class postage prepaid,
upon receipt; (iii) if sent, by courier service with next Business. Day delivery
charges prepaid, upon receipt; and (iv) if sent by facsimile transmission, upon
receipt as evidenced by written confirmation of such transmittal.

 

Section 5.3 No Waiver. No failure or delay on the part of Lender in exercising
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder. The rights and remedies provided herein are cumulative and
are not exclusive of any other rights, powers, privileges or remedies, now or
hereafter existing, at law or in equity or otherwise.

 

Section 5.4 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrower and Lender and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights under
this Agreement or the Note without the prior written consent of Lender.

 

Section 5.5 Costs and Expenses. Borrower agrees to pay on demand all reasonable
costs and expenses incurred by Lender in connection with the preparation,
execution, delivery, filing and administration of this Agreement and the Note,
and of any amendment, modification, or supplement thereof, including, without
limitation, the fees and out-of-pocket expenses of counsel for Lender, incurred
in connection with advising Lender as to its rights and responsibilities
hereunder. Borrower also agrees to pay all such reasonable costs and expenses,
including court costs, incurred in connection with enforcement of this Agreement
and the Note or any amendment, modification or supplement hereto or thereto,
whether by negotiation, legal proceedings or otherwise. This provision shall
survive termination of this Agreement.

 

Section 5.6 Integration. This Agreement and the Note contain the entire
agreement between the parties relating to the subject matter hereof and
supersede all oral statements and prior or contemporaneous writings with respect
thereto.

 

5

 

 

Section 5.7 Governing Law. This Agreement and the Note shall be governed by, and
construed in accordance with, the laws of the State of California, without
regard for conflict of laws principles.

 

Section 5.8 Severability of Provisions. Any provision of this Agreement or the
Note which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
and of the Note or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

Section 5.9 Counterparts; Right to Counsel. This Agreement may be executed in a
number of counterparts, and all executed counterparts together will constitute
one and the same agreement. Any such execution may be of a facsimile copy
hereof, and any signature transmitted to another party by facsimile will be
valid and binding. Each party acknowledges that it has had the right to have
this Agreement reviewed by separate and independent legal counsel of its choice
prior to its execution of the same.

 

[Rest of page intentionally left blank]

  

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the Effective Date.

 

  Lender:       Monster Offers         By: /s/ Wayne Irying, II   Name: Wayne
Irying, II   Its: CEO         Borrower:       Iconosys, Inc.       By: /s/ Ryan
Foland   Name: Ryan Foland   Its: COO

 

7

 

 

Exhibit A

 

Form of Note

 

8

 

 

Exhibit D

 

Copy of 12-1-12 Note

 

[see attached]

 

9

 

 

IS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). NO SALE OR DISPOSITION OF THIS PROMISSORY NOTE MAY BE
EFFECTED EXCEPT IN COMPLIANCE WITH RULE 144 UNDER THE ACT OR AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER
SATISFACTORY TO ICONOSYS THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR
RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

PROMISSORY NOTE

 

Up to $300,000 December 1, 2012   Laguna Niguel, California

 

For value received Iconosys, Inc., a California corporation (“Iconosys”)
promises to pay to Monster Offers, a Delaware corporation, or its assigns
(“Holder”) the principal sum of $300,000 (the “Credit Limit”), or such lesser
amount as Holder shall advance to Iconosys in accordance with Section 1 hereof,
together with accrued and unpaid interest thereon, each due and payable on the
dates and in the manner set forth below.

 

This note (the “Note”) is issued pursuant to the terms of the Line of Credit
Agreement (as amended from time to time, the “Agreement”) dated as of even date
herewith, by and among Iconosys and the Holder. Capitalized terms used in this
Note and not otherwise defined herein have the meaning given such terms in the
Agreement.

 

1. Principal Amounts. Subject to the terms and conditions of the Agreement,
Holder agrees to advance that amount of funds to the Iconosys upon Loan Requests
by the Iconosys, such that the amount of principal advanced hereunder and not
then-repaid shall not exceed the Credit Limit. Schedule A hereto, as amended
from time to time, shall set forth the amount and date of any such advances, and
any repayments made by the Iconosys of advanced principal and accrued interest
thereon. The outstanding principal amount of this Note and all accrued interest
thereon (collectively, the “Outstanding Balance”) shall be due and payable on or
before the Termination Date and subject to the terms and conditions of the
Agreement.

 

2. Interest Rate. Iconosys promises to pay interest as set forth in the
Agreement.

 

3. Attorneys’ Fees. Iconosys shall pay all fees, costs and expenses (including
court costs and attorneys’ fees) incurred by Holder in connection with enforcing
and collecting this Note, and in connection with any amendment, modification or
supplement to this Note, whether by negotiation, legal proceedings or otherwise.

 

4. Events of Default. The Agreement provides for acceleration of the obligations
due hereunder upon Events of Default, as defined in the Agreement.

 

5. Certain Waivers. Iconosys hereby waives demand, notice, presentment, protest
and notice of dishonor.

 

 

 

 

6. Governing Law. This Note and all disputes arising out of or relating to this
Note shall be governed by and construed under the laws of the State of
California, as applied to agreements among California residents, made and to be
performed entirely within the State of California, without giving effect to
conflict of laws principles that would cause the application of the laws of any
other jurisdiction. Any proceeding in connection with the interpretation or
enforcement of this Note shall take place in any federal or state court located
in Orange County, California.

 

7. Amendment; Waiver. No amendment, modification, termination or waiver of any
provision of this Note nor consent to any departure by Holder therefore, shall
in any event be effective unless the same shall be in writing and signed by
Holder, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

8. Successors and Assigns. The provisions of this Note shall inure to the
benefit of and be binding on any successor to Iconosys and shall extend to any
Holder hereof. Interest and principal shall be paid solely to the registered
holder of this Note. Such payment shall constitute full discharge of Iconosys’
obligation to pay such interest and principal.

 

[Rest of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, this Note is duly executed and delivered as of the date
first above written

 

  “Iconosys”   Iconosys, Inc., a California corporation         By: /s/ Ryan
Foland   Name: Ryan  Foland   Title: COO

 

[Lender Signatures on Following Page]

 



 

 

 

DULY AGREED TO AND ACCEPTED           Monster Offers, a Delaware corporation    
        BY: /s/ Wayne Irving, II     Name: Wayne Irving, II     Title: CEO  

 



 

 

 

Schedule A

 

Advances and Repayments

 

Date of Advance or Repayment (as
indicated)   Amount                                    

 



 

 

 

Exhibit E

 

Copy of APA

 

[see attached]

 

 

 

 